The petition of taxpayers and patrons of Smithville High School against Lee County Board of Education and others, alleging that they had been fraudulently induced to vote for a school-bond issue upon the false representation as to the use of the funds and retention of Smithville High School, and alleging various reasons why the school should be retained, and seeking to enjoin the board from consolidating the Smithville and Leesburg High Schools into a Lee County High School, and to require the defendants to continue the operation of Smithville High School, was dismissed on general demurrer, and the exception is to that judgment. Held:
The Constitution of 1945 (Code, Ann. Supp., § 2-6801) makes the county a single school district and vests in the county board of education complete control and management of the schools. The legislature, by an act of 1919 (p. 326), as amended by an act of 1946 (pp. 206, 207; Code, Ann. Supp., § 32-915) vests in the county board of education authority to consolidate schools in the county, "if in their opinion" the welfare of the schools and the best interests of the pupils require it. From the decisions of the county board the law authorizes an appeal to the State board, and declares that the decisions of that board on appeal shall be final and conclusive. Ga. L. 1937, pp. 864, 867 (Code, Ann. Supp., § 32-414). See also  Boney v. Board of Education of Telfair County, 203 Ga. 152
(45 S.E.2d 442). This court has repeatedly held that equity will not interfere with such management unless it clearly appears that the board has acted without authority of law. Keever v. Board of Education, 188 Ga. 299
(3 S.E.2d 886); Davis v. Haddock, 191 Ga. 639
(13 S.E.2d 657); Bramlett v. Callaway, 192 Ga. 8
(14 S.E.2d 454); Fordham v. Harrell, 197 Ga. 135
(28 S.E.2d 463). The petition alleged no cause of action, and the court did not err in sustaining the demurrer and dismissing the action.
Judgment affirmed. All the Justices concur.
                      No. 16510. FEBRUARY 15, 1949.